DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 213 in Fig. 2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: packer 98 on page 9, line 22 as well as in other sections of the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6, 7 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the electronic flow control node valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the electronic flow control node valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the electronic flow control node valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the electronic flow control node valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the electronic flow control node valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is ambiguous and confusing and is rendered indefinite. Claim 11 states the valve body has first and second electronic flow control node flow paths defined therethrough, the first electronic flow control node flow path fluidically connecting a passageway of a tube of the shunt tube assembly with the base pipe perforation, the second electronic flow control node flow path fluidically connecting the sand screen flow path with the base pipe perforation. Examiner contends this limitation corresponds to Fig. 5B and discussed only on page 21, line 15-page 22, line 7 of the specification. This section of the specification discloses a valve body has first and second electronic flow control node flow paths while other sections of the specification only 
Claims 15-16 are ambiguous and confusing and is rendered indefinite. Claim 11 states the valve body has first and second electronic flow control node flow paths defined therethrough, the first electronic flow control node flow path fluidically connecting a passageway of a tube of the shunt tube assembly with the base pipe perforation, the second electronic flow control node flow path fluidically connecting the sand screen flow path with the base pipe perforation. Examiner contends this limitation corresponds to Fig. 5B and discussed only on page 21, line 15-page 22, line 7 of the specification. This section of the specification discloses a valve body has first and second electronic flow control node flow paths while other sections of the specification only teach a valve body only one electronic flow control node flow path.  Also this is the only section of the specification that teaches an electronic flow control node flow path fluidically connecting a passageway of a tube of the shunt tube assembly with the base pipe perforation.  Additionally, the specification states the valve body has only one valve that can be actuated in three positions to change the flow path. (pg 21, line 15-pg 22, line 7). Examiner contends the limitation in claim 15 and 16 cannot further limit claim 11 since the specification and drawing teach the electronic 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. PG Pub. 2017/0044867 (Lamb) in view of Hammer et al. PG Pub. 2011/0024105 (Hammer).
Regarding claim 1, Lamb discloses a completion assembly for deployment in a wellbore, the completion assembly comprising: a base pipe (38) extending between a first end and a second end, the base pipe (38) having at least one perforation (sleeve 56 on base pipe will have at least one perforation and also fluid port 116 in Fig. 5.) therein; a sand screen (40) disposed around a portion of the base pipe and forming a sand screen flow path between the sand screen and the base pipe (Par. [0021]; Fig. 1); an adjustable electronic flow control node (42/100) (any of the flow control devices 42 described herein can be plunger type of flow control valve 100; Par. [0040]) disposed along the base pipe  (38), the electronic flow control node (100) comprising a valve body (illustrated in Fig. 5) having an electronic flow control node flow path (reference number 118 points to the fluid path that leads to the fluid port 116) defined therethrough in fluid communication with the perforation (116); a power mechanism (124) (Par. [0041]); a valve (112) disposed along the electronic flow control node flow path and moveable between at least a first position and a second position so as to adjust flow along the electronic flow control node flow path (Par. [0040-0041]); an electric actuator (the lead line of reference number 120 is pointing to an actuator) for actuating the valve, and powered by the power mechanism (124) disposed along a completion assembly flow path (Par. [0041]); and a shunt tube assembly (48) adjacent the sand screen and the electronic flow control node.
Lamb discloses a downhole power system but does not teach the power system is a power harvesting mechanism
Nonetheless, Hammer discloses a multi-zone screen insolation system that has an electrical inflow control device. Power for the inflow control device could be generated with some property of the flowing fluid. (Par. [0022]).
Thus it would have been obvious to one having ordinary skills in the art at the time the invention was made to substitute the downhole power source in Lamb with downhole power source created by fluid flow as taught by Hammer for the purpose of supplying power to an actuator and sensors.  This simple substitution would achieve the predictable result of using fluid flow to power a downhole generator. 
Regarding claim 2, Lamb discloses the electronic flow control node further comprises a wireless transmitter for controlling the electric actuator. (Par. [0039]). The control system (60) can communicate wirelessly with the flow control system (66).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb and Hammer as applied to claim 1 above, and further in view of Fisher et al. PG Pub. 2017/0362918 (Fisher).
Regarding claim 3, Lamb discloses the shunt tube assembly (48) along at least a portion of the length of the base pipe but does not mention the shunt tube assembly has a transport tube and a packing tube with a plurality of nozzles. 
(10) that has a transport tube (24) and a packing tube (26) with a plurality of nozzles (28).  (Par. [0021]; Fig. 1).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention 	was made to modify Lamb shunt tube assembly with a transport tube and a packing tube with a plurality of nozzles as taught by Fisher for the purpose of evenly distribution the slurry in the annulus between a screen and a wellbore.  This would achieve the predictable result of conveying slurry to different sections or zones in a wellbore through the packing tubes connected to the transport tubes reducing annular bridging during slurry placement.
Regarding claim 4, Lamb discloses at least a portion of the shunt tube assembly (48) is disposed radially outward of the sand screen (40). (Fig. 1).
Regarding claim 4, Fisher discloses at least a portion of the shunt tube assembly (10) is disposed radially outward of the sand screen (illustrated but not labeled in Fig. 2).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb and Hammer and Fisher as applied to claim 3 above, and further in view of Yeh PG Pub. 2015/0285038 (Yeh).
Regarding claim 5, Lamb discloses the claimed invention except for at least a portion of the shunt tube assembly is disposed radially inward of the sand screen, between the sand screen and the base pipe.
Nonetheless, Yeh discloses a gravel packing system with at least a portion of the shunt tube assembly (218) is disposed radially inward of the sand screen (220), between the sand screen (220) and the base pipe (205). (Par. [0119]; Fig. 5B).
In re Japikse, 86 USPQ 70. This would achieve the predictable result of protecting the shunt tube assembly from damage while placing the completion system in the wellbore.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb and Hammer and Fisher as applied to claim 3 above, and further in view of Tibbles et al. PG Pub. 2011/0139465 (Tibbles).
Regarding claims 6 and 7, Fisher discloses the claimed invention except for an electronic flow control node valve is disposed along the passageway of the transport tube or packing tube and the electronic flow control node flow path is fluidically connected to the transport tube passageway or packing tube passageway respectfully.
Nonetheless, Tibbles teaches a packing tube isolation system (100) that has a flow control device (165) that selective restricts the flow of the slurry through a conduit. (Fig. 1). The flow control device (165) can be a solenoid. (Par. [0024]). Additionally, the restraining elements (151) can be an electrically-actuating element, such as solenoid. (Par. [0029]).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Fisher transport tube or packing tube with a flow control device as taught by Tibbles for the purpose of selectively isolating a zone after the zone has been gravel packed.  This would achieve the predictable result of diverting the gravel slurry to another section of a wellbore.
Allowable Subject Matter
Claims 11, 13-14 and 18-20 are allowed.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676